Title: To Alexander Hamilton from Benjamin Lincoln, 23 July 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston July 23 1790.
Sir.

In my last I suggested my apprehensions that we should suffer by having thrown in upon us the fish from Nova Scotia. I am hourly more and more confirmed in the idea and that we shall pay the bounty on much more fish than we shall like. Our vessels are permitted to fish on the coast of Nova-Scotia and make the fish on shore. Many of them are in this practice and return in the fall with the voyage. If they are disposed to take in fish on freight at the port where they shall make their own we cannot discover it for our people & the Nova Scotians not only take their fish on the same banks but make them in the same harbour & probably on the same beaches. There are great quantities of fish brought from the eastern part of our State to this market. We have no other controul over the vessel freighting the same but to prevent her unlading untill she has a permit to do it. We are called every day to inspect fish but we have no means of determining whether they were foreign caught fish or not. I confess my self at a loss how to point out a mode effectually to guard against the impositions we shall suffer in these cases.
However I think it may be Checked by removing the present duty on foreign fish for although as the law now standes, there is a draw back of the duties on the exportation of the fish, as Ninety Nine is to a hundred. Yet the importers are affraid of the duty and take every measure to avoid it. The consequence of this is that they are smuggled in & get so intermixed with the fish caught by the americans that they cannot after be discovered and seperated from them [and] therefore draw a bounty as our own. To prohibit the exportation of foreign fish might be the most effectual measure. Policy however may forbid a step of this kind.
The difficulties attending this business will be few where the fish is exported directly to a foreign market from the port in which it is cured but as very considerable proportion of the fish is exported from this port where very little indeed is cured.
If masters of vessels upon thus entering the fish, which shall be exported from one port to an other in the United States should be obliged to make oath that it is fish caught by Citizens of these States in that case we should have a check. And if the merchant prior to his being intitled to receive the bounty should be obliged to give all the proof which the nature of the case would admit of that the fish entered for exportation was fish caught by the Citizens of the United States and in vessels owned by them. Or if he should be obliged to make oath on the entery of the fish for exportation that they were according to his best knowledge & belief caught by our Citizens &c we should have an other check.
Indeed as I said before I feel my self at a loss how we shall effectually guard against the evil imposition mentioned unless we greatly embarrass the merchant and encumber trade—evils Congress wishes to avoid. Though conscious of this Yet I supposed that would not apologize for my neglect should I omit to mention them.
